Citation Nr: 0409246	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18 for the purpose of entitlement 
to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran retired from active military service in April 
1965 after having completed 20 years of active military 
service.  He died in November 1996.  The appellant is the 
veteran's daughter (hereinafter referred to as M. or 
appellant).

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied the appellant's application 
for DIC.

The Board in April 2003 remanded this case to the RO for 
further development and adjudicative action.  

In December 2003 the RO most recently affirmed the 
determination previously entered.

The case has recently been returned to the Board for 
appellate consideration.  The record shows that the appellant 
postponed a May 2002 Board hearing and subsequently advised 
the Board that she desired to have her appeal considered on 
the record.


FINDINGS OF FACT

1.  The appellant, the veteran's daughter M., was born in 
September 1952.

2.  At the time of her eighteenth birthday in September 1970, 
M. did not have disability that rendered her permanently 
incapable of self-support.


CONCLUSION OF LAW

The criteria for recognition of the veteran's daughter as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18 for the purposes of DIC are not 
met. 38 U.S.C.A. §§ 101(4), 1521, 1542, 5013, 5107, 5107A 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background               

The record contains documents showing the veteran's daughter 
M. was born on September [redacted], 1952.  The veteran's separation 
medical examination in November 1964 shows he indicated that 
his children were in good health.  Nothing on file prior to 
the early 1990's refers to M. as being a disabled child.  
Recently received records contained a "Master problem list" 
showing disorders entered beginning in 1975, included 
diabetes mellitus, through early 1985.  

In a 1991 medical report it was noted that M. had a long-
standing history of diabetes mellitus dating from 1975 and 
having been insulin dependent since 1980.  Her past medical 
history was significant for obesity, hypertension and some 
palpitations in addition to diabetes.  A request for 
information from a state disability determination agency in 
1992 noted that M. alleged disability because of diabetes, 
hypertension, headaches, cardiac abnormality and liver 
neoplasm.  An evaluation late in 1992 noted that in 1975 (age 
22-23), she was found to need insulin because of diabetes 
appearing at that time.  According to the report her past 
medical history was essentially noncontributory other than 
for colon cancer in the early 1990's.  


A 1993 note on file from a VA social worker shows that the 
veteran would live with his daughter and that she would quit 
her job to take care of him.  A VA examiner later in 1993 
noted that M. worked as a nurse's aide, that she had three 
children and received some child support, and that she quit 
work to care for the veteran.  In an October 1993 letter M. 
she wrote to VA she did not indicate she was disabled noting 
that the veteran's family with their combined skills was 
quite capable of caring for the veteran.

The veteran died in November 1996 and the RO in January 1997 
found that his death was the result of a service-connected 
disability.  In June 1997 the RO received M.'s application 
for DIC wherein she described herself as "seriously 
disabled".  According to her sister, M. had grand mal 
seizures from infancy and later developed chronic diabetes 
with poor vision, heart and kidney disease.  She wrote that 
her parents always helped her emotionally, socially and 
financially, and that she was in classes for special needs 
and after age 18 she attempted various jobs but was 
unsuccessful because of her chronic illness.  

In July 1997 WCR (initials), MD, wrote that he was M.'s 
physician since age 18.  He stated that M. had had multiple 
system disease that included juvenile onset insulin dependent 
diabetes mellitus, with associated renal insufficiency, grand 
mal seizures in the past and diminished vision.  He 
characterized her disability as permanent and preventing her 
from being a potential candidate for the work force.  

In response to a RO letter in August 1997 seeking medical 
records and/or a statement from a physician who knows of the 
extent of M.'s disability prior to age 18, Dr. WCR advised VA 
that the doctor who treated her to age 18 was deceased and no 
records were available.  Another of M.'s sisters wrote in 
late 1997 that M. lived with her parents until age 16 and was 
under the care of Dr. WCR and Dr. EO.

The RO sent the appellant development letters in October 
1998, October 1999, January 2000 and July 2001 seeking 
medical and education information for the period prior to her 
18th birthday and Social Security (SSA) information.  

Information received from the SSA shows that at age 40 the 
appellant reported having completed four years of high school 
and special training in 1985 as a nurse's aide.  She 
mentioned working in 1986 as a custodian worker.  SSA also 
reported late in 2000 that she was entitled to benefits only 
as a child under the veteran's account.

The RO also received a negative reply from the service 
department in December 2003 in response to its request 
seeking dependent care records.  The appellant in February 
2004 advised VA, in essence, that she had submitted all the 
evidence she was able to obtain and that Dr. WCR had recently 
died.


Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title. (b) Dependency and indemnity 
compensation shall not be paid to the surviving spouse, 
children, or parents of any veteran dying after December 31, 
1956, unless such veteran (1) was discharged or released 
under conditions other than dishonorable from the period of 
active military, naval, or air service in which the 
disability causing such veteran's death was incurred or 
aggravated, or (2) died while in the active military, naval, 
or air service.  38 U.S.C.A. § 1310.

The term ''child'' means (except for purposes of chapter 19 
of this title (other than with respect to a child who is an 
insurable dependent under section 1965(10)(B) of such 
chapter) and section 8502(b) of this title) a person who is 
unmarried and - (i) who is under the age of eighteen years; 
(ii) who, before attaining the age of eighteen years, became 
permanently incapable of self-support; or  (iii) who, after 
attaining the age of eighteen years and until completion of 
education or training (but not after attaining the age of 
twenty-three years), is pursuing a course of instruction at 
an approved educational institution; and who is a legitimate 
child, a legally adopted child, a stepchild who is a member 
of a veteran's household or was a member at the time of the 
veteran's death, or an illegitimate child but, as to the 
alleged father, only if acknowledged in writing signed by 
him, or if he has been judicially ordered to contribute to 
the child's support or has been, before his death, judicially 
decreed to be the father of such child, or if he is otherwise 
shown by evidence satisfactory to the Secretary to be the 
father of such child.  38 U.S.C.A. § 101(4)(A).

(1) Except as provided in paragraphs (a)(2) and (3) of this 
section, the term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. For the purposes of this section and 
Sec. 3.667, the term ``educational institution'' means a 
permanent organization that offers courses of instruction to 
a group of students who meet its enrollment criteria. The 
term includes schools, colleges, academies, seminaries, 
technical institutes, and universities, but does not include 
home-school programs.  

(2) For the purposes of determining entitlement of benefits 
based on a child's school attendance, the term child of the 
veteran also includes the following unmarried persons: (i) A 
person who was adopted by the veteran between the ages of 18 
and 23 years. (ii) A person who became a stepchild of the 
veteran between the ages of 18 and 23 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death.

(3) Subject to the provisions of paragraphs (c) and (e) of 
this section, the term child also includes a person who 
became permanently incapable of self-support before reaching 
the age of 18 years, who was a member of the veteran's 
household at the time he or she became 18 years of age, and 
who was adopted by the veteran, regardless of the age of such 
person at the time of adoption. 38 C.F.R. § 3.57.

Basic eligibility determinations; dependents, loans, 
education. (a) Child over 18 years. A child of a veteran may 
be considered a ``child'' after age 18 for purposes of 
benefits under title 38, United  States Code (except ch. 19 
and sec. 8502(b) of ch. 85), if found by a rating 
determination to have become, prior to age 18, permanently 
incapable of self-support.  38 C.F.R. § 3.315.

Basic determinations. A child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.

(b) Rating criteria. Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects. The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Rating criteria applicable to disabled 
veterans are not controlling. Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support. 

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  
However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2000).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  See also VAOPGCPREC 7-03.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of whether the appellant should be 
recognized as a helpless child.  

In April 2003, the RO notified the appellant of the enactment 
of the VCAA.  Therein the RO advised her to identify any 
evidence not already of record, and that it would make 
reasonable efforts to obtain any such evidence pertaining to 
the issue currently on appeal.  


In doing so, the RO satisfied the VCAA requirement that VA 
notify the claimant as to which evidence was to be provided 
by her, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West Supp. 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate her claim.  Furthermore, through the issuance of 
the October 1997 rating decision, July 1998 Statement of the 
Case (SOC), and the Supplemental Statement of the Case (SSOC) 
in December 2003 she has been given notice of the 
requirements for the benefit she seeks.  

In addition, the RO issued development letters in October 
1999, October 2000, January 2001 and July 2001 that asked the 
appellant for the specific information her representative had 
argued in October 1998 was needed for an informed 
determination.  

Moreover, the RO had obtained information from SSA and 
repeatedly sent requests to the service department for 
evidence of dependent medical care during the veteran's 
service.  This finally produced a negative reply late in 
2003.  Also it had been determined previously that no record 
was available for treatment she received through private 
sources prior to age 18. 

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
more than reasonable efforts to obtain evidence necessary to 
substantiate the claim, including any relevant records 
adequately identified by her or that she authorized to be 
obtained.  

The evidence includes the veteran's service medical records 
that contain information relevant to the issue on appeal.  
The appellant has identified post service treatment and there 
were pertinent references to her in VA records that were 
associated with the claims file.  Also she had the 
opportunity to appear at a Board hearing but eventually 
declined to appear.  

As noted above, the record contains medical record 
information beginning in the mid 1970's, several years after 
her 18th birthday, with the majority of the records focusing 
on her recent medical status.  In light of the development 
that has been completed, the Board concludes that there is no 
further duty to assist in this case because the evidence on 
file establishes (as will be discussed in further detail 
below) that the claim must be denied.  

The circumstances under which VA will refrain from or 
discontinue providing assistance includes a claimant's 
ineligibility for the benefit sought or where it would be 
futile to continue.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(d)(e).  Here the Board is convinced 
that every effort was taken to assist the appellant in 
obtaining relevant evidence, and that there remains no 
reasonable possibility that further assistance could aid in 
substantiating this claim.  Thus, the Board concludes that 
there is no further duty to assist the appellant in the 
development of her claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  


In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration of her claim 
pursuant to this new law.  As set forth above, VA has already 
met all obligations to the appellant under this new law.

Moreover, she has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that she will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claim.  See Bernard, supra.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the 
agency of original jurisdiction had been issued prior to its 
advising the appellant of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication at issue, the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
413.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  
This would be an absurd result, and as such it is not a 
reasonable construction of 38 U.S.C.A. § 5103(a).  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  


There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 413.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice of enactment of the VCAA provided to the 
appellant in April 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case for Board review, and the content of the notice 
substantially complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

It must be remembered that the appellant was provided 
numerous detailed development requests in connection with her 
appeal, and thereby additional opportunities to identify 
evidence in support of her claim.  The RO reviewed the case 
in light of the additional evidence and provided her a SSOC 
which included the provisions of the new VCAA law at which 
time the RO made clear that it had considered the new law.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
appellant was afforded numerous opportunities to submit 
additional evidence.  The development letters were 
notices to the claimant of additional evidence crucial 
to the claim, not intended as a fishing expedition.  It 
appears to the Board that the claimant has indeed been 
notified that she should provide or identify any and all 
evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  



Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant, in particular since she has recently sated that no 
additional evidence will be forthcoming.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  


Recognition as a Helpless Child

The veteran's daughter, M. attained the age of 18 in 
September 1970, and she asserts that she has been incapable 
of self-support because of disability present at that time.  

However, her contention notwithstanding, the Board is unable 
to find in her favor since the record lacks competent 
evidence that she was permanently incapable of self-support 
at age eighteen (i.e., as of September 1970).  
Although the DIC benefit she seeks would be substantial, the 
Board will elaborate on the salient acts that place the 
preponderance of the evidence against her claim.  

Whether physical or mental condition rendered her permanently 
incapable of self-support at age eighteen is ultimately a 
matter upon which competent medical evidence is 
determinative, both to diagnose a physical or mental 
disability or disabilities, and to support the conclusion 
that the severity of that disability or the disabilities had 
rendered her incapable of self support before age 18.  The 
contemporaneous medical evidence having any bearing on those 
points are records dated in the mid 1970's showing her 
medical treatment for diabetes in 1975.  

The Board must point out that medical history provided in the 
early 1990's indicated this coincided with a pregnancy in her 
early 20's, several years after the relevant date.  Moreover, 
the listing of medical problems beginning in the mid 1970's 
did not mention a seizure disorder and this is consistent 
with later recorded medical history.  Although she is treated 
for serious disorders now, there is simply no competent 
evidence of a physical or mental disability that rendered her 
helpless at age 18.  Moreover, the veteran had indicated in 
1964 that his children were in good health.  Although M. 
would not turn 18 until several years later in 1970, her 
medical history of diabetes does not appear until 1975.  

Indeed, the SSA records did not support this claim as it 
indicated her only entitlement had been as a supplement the 
payment made to her father.  She did not receive any SSA 
based payment in her own right.  It appears that she did not 
apply seeking her own entitlement until age 40.  While the 
records clearly substantiate serious disability now, there is 
no evidence of mental or physical disorder that rendered her 
helpless prior to her eighteenth birthday.

The RO had requested additional evidence from Dr. WCR, but 
none was provided and it was Dr. WCR who advised VA that no 
records were available for her treatment prior to age 18.  
In addition, the appellant did not assist in the development 
of this claim for education records or other relevant records 
that would be material in this determination.  See for 
example Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The only evidence corroborating the claim is the statement 
from her sister who recalled M.'s educational background.  
However, M. contradicted this by advising SSA she had 
completed high school and in that application she did not 
elaborate on her education by explaining she had been in any 
special education program on account of disability.  She also 
indicated having had training as a nurse's aide in the 
1980's.  M. did not explain why information about her 
formative years of education was not forthcoming although the 
RO had requested it on several occasions because of its 
significance.  Also although she mentions having had seizures 
all her life, the medical history she provided in connection 
with other claims does not mention a seizure disorder and the 
Board cannot overlook that material inconsistency.

Although the Board finds M.'s current circumstances from a 
medical standpoint unfortunate and compelling, the record 
does not contain competent medical evidence indicating that 
she became incapable of self-support prior to her eighteenth 
birthday.  In fact Dr. WCR simply stated she had juvenile 
diabetes and other disorders, but not that she had diabetes 
at or prior to age 18.  Here the medical evidence contains 
history not associated with a VA claim that places the onset 
in 1975, in her early 20's, which is corroborated by a 
notation in a contemporaneous record of medical problems.  

As compared to the medical evidence of record, the Board 
assigns little probative value to the lay evidence.  That 
evidence consists of remote recollections advanced in the 
context of this claim for benefits.  Therefore, based on all 
of the above considerations, the Board finds that the 
preponderance of the relevant evidence is against the claim 
for VA benefits based on the status as a helpless child.  The 
benefit of the doubt rule is inapplicable where as here the 
competent evidence preponderates against the claim.


ORDER

Entitlement to recognition of the veteran's daughter as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18 for the purpose of entitlement 
to DIC not having been established, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



